Case 2:19-cv-10027-GAD-APP ECF No. 60 filed 08/13/20           PageID.458    Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 JOHNATHAN L. BURKS,

               Plaintiff,                           Case No. 2:19-cv-10027
                                                    District Judge Gershwin A. Drain
 v.                                                 Magistrate Judge Anthony P. Patti

 BENNY N. NAPOLEON, et al.,

           Defendants.
_________________________/

     OPINION AND ORDER GRANTING IN PART and DENYING IN PART
     PLAINTIFF’S RENEWED MOTION TO COMPEL DISCOVERY AND
                MOTION FOR SANCTIONS (ECF NO. 50)

I.      OPINION

        A.    Background

        This lawsuit concerns the alleged events of August 24, 2016, when Plaintiff

“was incarcerated in the Wayne County Jail awaiting sentencing.” (ECF No. 19, ¶

24.) In sum, Burks contends that:

             . . . Wayne County Jail officials incarcerated a known violent sexual
              predator in the protective custody unit in which Plaintiff had been
              held alone, because of [Plaintiff’s] association with the high-profile
              death of a young child.

             Despite Plaintiff’s pleas for protection and report of a direct threat, he
              was left in the unit with the predator.

             Within hours, the predator forcibly raped Plaintiff, saying it was
              “punishment” for the child’s death.
Case 2:19-cv-10027-GAD-APP ECF No. 60 filed 08/13/20         PageID.459    Page 2 of 8




(ECF No. 19, ¶¶ 4-6.) Burks’s causes of action include: (1) Eighth Amendment

failure to protect and render aid; (2) Eighth Amendment failure to train and

supervise; (3) Fourteenth Amendment Shocks the Conscience Deprivation of

Substantive Rights; and, (4) Fourteenth Amendment gross negligence. (ECF No.

19, ¶¶ 80-118.)

      B.     Previous Discovery-Related Orders

      Although Plaintiff initiated his lawsuit in pro per, he is now represented by

counsel. (ECF Nos. 11, 13.) On July 25, 2019, the Court entered a stipulated

proposed order concerning the full internal affairs investigation and all lieutenants’

reports. (ECF No. 17.) On October 29, 2019, Plaintiff served a request for

inspection of premises, Interrogatory Nos. 1-8, and Requests to Produce Nos. 1-49.

(ECF No. 33-2.)1

      On December 13, 2019, the parties’ filed their Fed. R. Civ. P. 26(f) joint

discovery plan and case management plan. (ECF No. 31.) According to Plaintiff,

“[d]uring counsels’ call to discuss the Rule 26(f) Joint Discovery Plan, Plaintiff

agreed to give Defendants until January 13, 2020 to respond to the requests with

the understanding that Defendants would produce full and complete responses by



1
 During the August 12, 2020 motion hearing, defense counsel explained that
Plaintiff’s initial discovery requests – presumably those in Plaintiff’s pro se May
16, 2019 motion for discovery (ECF No. 8) or those dated October 29, 2019 (ECF
No. 33-2) – were served before the Fed. R. Civ. P. 26(f) conference.
                                            2
Case 2:19-cv-10027-GAD-APP ECF No. 60 filed 08/13/20         PageID.460     Page 3 of 8




that date.” (ECF No. 33, PageID.159 ¶ 5.) Based upon yesterday’s hearing and

the record of this case, Defendant does not dispute this rendition of events, and it is

clear that in making this agreement Defendants waived any further objection about

discovery having been served prior to the Rule 26(f) conference.

      On December 20, 2019, the Court entered a stipulated order for substitution

of defense counsel. (ECF No. 32.) Approximately one month later, on January 17,

2020, Plaintiff filed a motion to compel discovery responses. (ECF No. 33.) On

March 3, 2020, the Court granted this motion and awarded sanctions, specifically

stating:

      Defendants are ordered to respond to the interrogatories previously
      served on them and produce the requested discovery that is the subject
      of the requests for production, as indicated in the attachments to
      plaintiff’s motion, within 14 days of the entry of this order. It is
      further ordered that defendants pay expenses and attorney fees in the
      amount of $250.00 within 28 days of the entry of this order as a
      sanction for not complying with the requirements of the Federal rules.

(ECF No. 37, PageID.215.)2

      Seven days later, on March 10, 2020, the Governor of the State of Michigan,

Gretchen Whitmer, entered the first of what would become several executive

orders declaring a state of emergency. See www.michigan.gov (Executive Order




2
 Defendants’ March 20, 2020 objection (ECF No. 40) to the Court’s order (ECF
No. 37) remains pending.

                                           3
Case 2:19-cv-10027-GAD-APP ECF No. 60 filed 08/13/20            PageID.461     Page 4 of 8




(EO) 2020-04).3 To date, the State of Michigan remains in a state of emergency,

albeit in a less restrictive footing than its initial form. (Id., EO 2020-165.)

      On March 20, 2020, Plaintiff filed a second motion to compel discovery and

for imposition of sanctions. (ECF No. 38.) Judge Hluchaniuk conducted a

telephonic status conference on April 28, 2020, at which time Plaintiff’s counsel

contends she was told to prepare a chart setting forth the interrogatories, requests

to produce and whether they have been answered. (See, e.g., ECF No. 50,

PageID.347-349.) According to Plaintiff’s counsel, defense counsel did not

respond to at least two of her efforts to circulate this list, for which Plaintiff’s

counsel read into the record the transmittal email dates. This is not the level of

courtesy and civility the Court expects from the attorneys appearing before it, and

the Court pauses here to make clear that it expects counsel to respond to each

other’s emails and other inquiries in a prompt and courteous fashion. The Court

expects attorneys to adhere to the adage that they should be “part of the solution,

rather than part of the problem.”

      On May 20, 2020, the Court entered an order granting Plaintiff’s second

motion to compel (ECF No. 38) and granting Defendants’ motion to stay (ECF No.

41). (ECF No. 47.) Among other things, the order provided: “The prior order of



3
 See also EOs 2020-67, 2020-99, 2020-127, 2020-105, 2020-151, and EO 2020-
165.
                                      4
Case 2:19-cv-10027-GAD-APP ECF No. 60 filed 08/13/20        PageID.462    Page 5 of 8




the court (ECF No. 37) and the present order of the court granting the motion to

compel [are] stayed in that defendants’ compliance with the orders is not due until

10 business days after the Governor lifts the State of Emergency Order regarding

the COVID19 pandemic.” (ECF No. 47, PageID.333.)

      C.     Instant Motion

      Judge Drain has referred this case to me for pretrial matters. (ECF No. 49,

51.) Currently before the Court is Plaintiff’s June 26, 2020 renewed motion to

compel discovery and motion for sanctions (ECF No. 50), regarding which a

response and reply have been filed (ECF Nos. 54, 55).

      The parties’ August 6, 2020 joint statement makes clear that nearly all of the

eight interrogatories and forty-nine requests to produce are still at issue. (ECF No.

58.) A hearing was noticed for August 12, 2020, and the Court took oral argument

via video conference, at which Attorneys Sarah Prescott and Paul T. O’Neill

appeared. (ECF No. 59.)

      During the hearing, the parties confirmed that no progress had been made

since they submitted their joint statement. Moreover, they have differing

interpretations of Judge Hluchaniuk’s May 2020 order. (ECF No. 47.) Plaintiff

argued that the spirit of the order requires compliance upon “return to work,” while

Defendants argued that – notwithstanding the fact that defense counsel has had

access to his office since sometime in June 2020 – they are not compelled to

                                          5
Case 2:19-cv-10027-GAD-APP ECF No. 60 filed 08/13/20          PageID.463      Page 6 of 8




comply with the order, given that Michigan remains in a state of emergency (see

EO 2020-165), which counsel also represented as the primary sole of basis of his

pending appeal of Judge Hluchaniuk’s first order compelling discovery. . While

the Court’s prior order did not specify that returning to work would, in and of

itself, trigger obligations to comply with prior deadlines, the Court also notes that

Michigan’s “State of Emergency” status can be anticipated to continue for many

months into the future, other litigation in this Court is moving forward smoothly at

this time, and there is no real reason why Defendants cannot fulfill their discovery

obligations at this point, particularly when their counsel has had access to his

office for two months.

II.     ORDER

        For the reasons stated by the Court on the record, all of which are

incorporated by reference as if restated herein, Plaintiff’s June 26, 2020 renewed

motion to compel discovery and motion for sanctions (ECF No. 50) is GRANTED

IN PART and DENIED IN PART as follows, regardless of this order’s filing

date:

             Defense counsel admitted that the sanction described in Judge
              Hluchaniuk’s order (ECF No. 37, PageID.215) has not yet been
              paid, withdrew his objection regarding sanctions, and stated he
              could “cut a check today[;]” therefore, defense counsel was
              ordered from the bench to draft a $250.00 check and place it in
              the mail to Plaintiff’s counsel, post-marked Wednesday,
              August 12, 2020.

                                           6
Case 2:19-cv-10027-GAD-APP ECF No. 60 filed 08/13/20       PageID.464   Page 7 of 8




           The previously requested inspection of premises, including
            videography (ECF No. 33-2, PageID.173-174), must occur no
            less than 90 days before trial. This inspection can and will take
            place, as Judge Hluchaniuk described in his May 20, 2020
            order, subject to any necessary protective order (see ECF No.
            47, PageID.332-333). If this inspection does not take place,
            then Defendants will be precluded from calling any witnesses at
            trial.

           Defense counsel stated that the requested discovery does not
            involve privileged material. Moreover, it is way beyond the
            time to register an objection to the discovery requests at issue,
            the Court finding that all objections have been waived due to
            the untimeliness of the responses. No later than Friday,
            August 21, 2020, Defendants shall serve: (1) answers, without
            objections, to Interrogatory Nos. 1-8 (ECF No. 33-2,
            PageID.174-178), in accordance with Fed. R. Civ. P. 33(b), i.e.,
            signed and under oath by the client; and, (2) responses, without
            objections, to Requests to Produce Nos. 1-49 (ECF No. 33-2,
            PageID.178-192), signed in accordance with Fed. R. Civ. P.
            34(b)(2). Defense counsel’s written responses to the request for
            production of documents should use Bates numbers as a
            reference, whether referring to newly produced documents or
            those that have already been produced; in other words, it should
            be clear to Plaintiff’s counsel what has been produced, what
            does and does not exist, and what the answers are, so that
            depositions can proceed. Interrogatory answers and written
            responses to requests for production must be dated and
            accompanied by certificates of service.

The Undersigned’s reasons for setting these brief response periods were made clear

on the record and need not be repeated here. However, Plaintiff’s requested

sanctions (ECF No. 50, PageID.353-356) are DENIED, because the express

language of the Court’s May 20, 2020 order left room for honest debate about

                                        7
Case 2:19-cv-10027-GAD-APP ECF No. 60 filed 08/13/20         PageID.465     Page 8 of 8




Defendants’ discovery due date. (ECF No. 47, PageID.333.) For this same reason,

and because neither side fully prevailed in this motion, and because it would

otherwise be unjust, no costs or expenses are awarded. See Fed. R. Civ. P. 37(a)(5)

or (b)(2)(C). Failure to abide by this order puts Defendants and their counsel at

serious risk of future sanctions, including all sanctions referenced in Rule 37(b)(2).

      Finally, the Court notes that, due to a stipulated order, the fact discovery

deadline has been extended to November 15, 2020. (ECF Nos. 35, 48.)

Nonetheless, the parties have expressed an interest in the extension of various

scheduling order dates, with Plaintiff seeking a 90-day extension of discovery and

Defendants requesting staggered dates. Accordingly, as explained from the bench,

if the parties do not submit a related stipulation by the close of business on

Wednesday, August 19, 2020, Court will sua sponte adjust the case management

schedule.

      IT IS SO ORDERED.

Dated: August 13, 2020                  s/Anthony P. Patti
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE




                                          8
